Scott, Judge.
Joe, a slave, was tried and , convicted before a justice of the peace, of larceny, and sentenced to be whipped. From this proceeding he appealed to the Circuit Court, where his appeal was dismissed. From this order he appealed to this court.
I. The question in this case is, whether the slave was entitled to an appeal. Although our views of this matter are such as restrain us from examining into the regularity of the proceedings of the justice, yet we deem it as well to say, that they appear to be conformable to law. The statute having prescribed a summary mode for the trial of slaves accused of petit *224larceny, and having allowed no appeal, there is no principle which would warrant the circuit courts in entertaining jurisdiction in such cases. Should justices of the peace exceed their jurisdiction, and transcend the limits of their authority, means of restraining them have been provided by law.
Judge Ryland concurring,
the judgment will be affirmed.
Judge Gamble absent.